 LABORERS'LOCAL 300Laborers'International Unionof NorthAmerica, Lo-cal 300,AFL-CIOandHoward Olson Landscaping,Inc. and Local 345,United Association of Journey-men and Apprentices of the Plumbing and Pipefit-ting Industry of the United States and Canada,AFL-CIO. Case 31-CD-68January 31, 1972DECISION AND DETERMINATION OFDISPUTEBY MEMBERSFANNING, JENKINS, AND KENNEDYThis is a proceeding under Section 10(k) of the Na-tionalLaborRelationsAct, as amended, followingchargesfiled by Howard Olson Landscaping, Inc.(herein referred to as the Employer), alleging that La-borers' International Union of North America, Local300, AFL-CIO (hereinafter referred to as the Labor-ers), has violated Section 8(b)(4)(D) of the Act. A dulyscheduledhearing washeld before Hearing OfficerJohn A. Mendonsa on June 23 and August 9, 1971.Pursuantto the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.All parties including Local 345, United Associationof Journeymen and Apprentices of the Plumbing andPipefitting Industry of the United States and Canada,AFL-CIO (herein referred to as the Plumbers), theLaborers, and the Employer appeared at the hearingand were afforded full opportunity to be heard, to ex-amine and cross-examinewitnesses, and to adduce evi-dence on the issue.The Board has reviewed the rulings of the HearingOfficer made at the hearing and finds that no prejudicialerror was committed. The rulings are hereby affirmed.Upon the entire record in this case, the Board makesthe following findings:1.THE BUSINESS OF THE EMPLOYERThe parties stipulated to the following facts: HowardOlson Landscaping, Inc., is a California corporationwith its principal' office in Los Angeles, California, andit is engaged in the business of landscaping as a subcon-tractor of general contractors in the building and con-struction industry.During the calendar year 1970 itperformed services valued in excess of $50,000 for firmseach of which met the applicable Board standard forassertion of jurisdiction over it.We find that the Em-ployer is engaged in commerce within the meaning ofSection 2(6) and (7) of the Act and that it will effectuatethe policies of the Act to assert jurisdiction herein.195 NLRB No. 36II.THELABOR ORGANIZATIONS INVOLVED247The partiesstipulated and we find thatLaborers'InternationalUnion of North America, Local 300,AFL-CIO, and Local 345, United Association of Jour-neymenand Apprentices of thePlumbing and Pipefit-tingIndustry of the UnitedStates andCanada, AFL-CIO, are labororganizations within the meaning ofSection 2(5) of the Act.III.THE DISPUTEA. Background and Facts of the DisputeThe Employer operatesa landscapingbusiness in theSouthern California area. As part of its landscapingwork it installs lawn sprinkler and irrigation pipe sys-temsand has done so for the past 20 years. Prior toFebruary 1970, the Employer performedthe smallerjobs itself and subcontracted those jobs which, becausethey were too big, it was unable to handle. During thisperiod the work it performed included some commer-cial work, although the bulk of its work was residential.Very recently the Employer has been trying to grow tothe point where it performs the bigger jobs rather thansubcontracting such work. Apparently as part of thateffort, the Employer on February 4, 1970,signed acontract with the Plumbers covering itslandscapingdivision. Since that time the Employer has assigned theworkof installinglawn sprinkler and irrigation pipe toa plumber, if one is available. Where plumbers were notavailable the work was apparently performed by labor-ers.In February 1971, the Employer had a contract forgrading, irrigation, and landscaping of a jobsite locatedat 12530 Braddock Drive, Mar Vista, California, wheresix apartment buildings with 400 units were under con-struction. On February 9, 1971, Francis Cherney, thebusiness manager for the Plumbers, filed a grievancealleging thatlaborerswereinstallingirrigation andlawn sprinkler systems at the Mar Vista jobsite in viola-tion of the contract between the Employer and thePlumbers.A hearing was held in Los Angeles onMarch 16, 1971, before the joint arbitration board ofthe plumbing and pipefitting industry in California,The grievance was upheld and the Employer was di-rected to pay $630 into the Plumbers' pension trustfund as a penalty. The Laborers did not in any wayparticipate in that hearing. On April 30, 1971, KennethR. White, Employer's labor relations consultant, wrotea letter to Lionel Richman, attorney for the Laborers,informing him of the dispute and advising him that inthe future the Employer would assign such work tomembers of the Plumbers as opposed to members of theLaborers. On May 19, 1971, Richman wrote a letter toWhite which states that if the work were assigned to theplumbers, "we will recommend to, and Local 300 will 248DECISIONSOF NATIONALLABOR RELATIONS BOARDtake,immediate economic action against your client. Iassume the phrase economic action is specific enoughto include picketing."On May 24,1971, Employer filedthe 8(b)(4)(D) charge in the instant case.B.Work in DisputeThe work in dispute is the handling,laying, andinstalling of lawn sprinkler and irrigation pipe at com-mercial jobsites.'C.Contention of the PartiesThe Plumbers Union claims the disputed work onthe basis of its contract with the Employer.The Labor-ersUnion claims the disputed work on the basis ofcompany practice and its contract with the Employer.The Employer contends that in the interest of efficiencyand economy of operations it should be permitted toassign the work to whomever is available at the jobsite.D. Applicabilityof theStatuteThe charge which was duly investigated by the Re-gional Director alleges a violation of Section 8(b)(4)(D)of theAct. TheRegional Director was satisfied on thebasis of such investigation that there was reasonablecause to believe that a violation had been committedand therefore that a hearing should be held in accord-ance with Section 10(k) of the Act.On the basis of theentire record including the Laborers threat to take eco-nomic action,including picketing,unless its work as-signment demands were met, we find there is reasona-ble cause to believe that a violation of the Act hasoccurred and that the dispute is properly before theBoard for determination.E.The Merits of the DisputeAs stated inJ.A. JonesConstructionCompany,'weshall determine the appropriate assignment of disputedwork in this case presented for resolution under Section10(k) of the Act only aftertaking into account andbalancing all relevant factors.1.Company practiceAs noted above,ithad been,prior toFebruary 1970,the Employer's practice to assign all of the installationof lawn sprinkler and irrigation pipe which it per-formed to laborers. While the bulk of that work wasresidential work,some of it was commercial and per-formed by the laborers.Veryrecently the Employer has'Commercial jobs apparently include all jobs except those done at resi-dences for individual homeowners'International Association of Machinists LodgeNo 1743, AFL-CIO (JA. Jones Construction Company),135 NLRB 1402been trying to expand to the point where it performsmore of the larger commercial jobs itself rather thansubcontracting such work.The Employer's effort inthis regard began at a time roughly coincident with itssigning of a contract with the Plumbers.Since signingthat contract the Employer has assigned the installa-tion of lawn sprinkler and irrigation pipe to a plumberif one is available,but otherwise to the laborers. TheEmployer's long history of assigning the work to labor-ers, together with Employer's continued assignment ofthe work to laborers in some circumstances after execu-tion of its contract with the Plumbers,weighs in favorof an award to the employees represented by the Labor-ers.2.ContractsBoth the Laborers and Plumbers rely heavily on theterms of their respective contracts with the Employerto support their claims for the disputed work. ThePlumbers contract provides specifically that the workcovered includes"All lawn sprinkler work includingpiping,fitting,and lawn sprinkler heads." Moreover,the Employer acknowledges that at the time it signedits contract with the Plumbers it understood that thePlumbers was claiming lawn sprinkler work. The Em-ployer has not signed the current Laborers contract butis in compliance with its terms.In relevant detail, underits work coverage provisions the Laborers contract pro-vides that the work covered includes such items asdigging of trenches and ditches in preparation for lay-ing pipe or conduit for any purposes;loading, unload-ing, sorting,and stock piling of water mains,gas mains,and all pipe including placing,setting,and removal ofskids; handling and placement of material for saddles,beds,or foundations for the protection of pipes andwire conduits;and for back-filling and compacting ofall ditches,restoration of lawns,and landscaping. Inthe section detailing the duties of various classifica-tions,persons in the classification of pipe-layer are de-scribed as laying and installing receiving pipe untilcompletion of the operation including any and all me-tallic and nonmetallic conduit used for any substanceor element,whether water, sewage,solid, gas, air, orany other product whatsoever,without regard to thenature of the material from which the tubular materialis fabricated.The provisions of the Plumbers contract are suffi-ciently broad to include the work of handling,laying,and installing lawn sprinkler and irrigation pipe re-gardless of the nature of the job. The provisions of theLaborers contract are equally broad.As each contracthas such a general clause sufficiently broad to cover allwork in this area and the coverage of neither is limitedto just the work in dispute,we conclude that this factor LABORERS'LOCAL 300does not favor the assignmentof the work to eithergroup of employees.3.Area practice and industry practiceThe record indicates that the area and industry prac-tice is mixed.Accordingly, we find that this factor doesnot favor the assignment of the work to either group ofemployees.4.Efficiency and economy of operationsNo evidence was presented which would indicatethat it would be more efficient to assign the work toeither of the two groups.However,the Employer, asindicated above,contends that this factor requires thatthe work not be assigned to either of the two contend-ing groups,but instead that it require an award permit-ting it to assign the work to whichever group of em-ployees happens to be on the jobsite at the time.Nothing in the record indicates that Employer willencounter any special difficulty if the work is assignedto one or the other group of employees.Rather it ap-pears that the Employer's contention in this regard isbased primarily on personal convenience rather thanefficiency and economy of operation.We find that thisfactor favors neither group of employees.5.Employer preferenceThe Employer does not state a preference betweenthe laborers and plumbers.Instead,as noted above, itprefers an award,for the reasons discussed and rejectedabove,which would permit it to assign the work towhichever employees happen to be on the jobsite at thetime.We find that this factor does not favor the assign-ment of the work to either group of employees.CONCLUSION249Based on the entire record and after full considera-tion of all the relevant factors, we conclude that thedisputed work should be assigned to employees repre-sented by the Laborers on the basis of the long com-pany practice of assigning the installation of lawnsprinkler and irrigation pipe systems to this group ofemployees. Accordingly,we shall determine the exist-ing jurisdictional dispute by awarding the work of han-dling,laying,and installing lawn sprinkler and irriga-tion pipe,at the jobsite located at 12530 BraddockDrive, Mar Vista, California, to employees representedby the Laborers.In making this determination, we areassigningthe disputed work to employees who arerepresented by the Laborers and not to the Laborers oritsmembers.Our present determination is limited tothe particular dispute which gave rise to this proceed-ing.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National Labor Re-lations Act,as amended,and on the basis of the forego-ing findings and the entire record in this proceeding theNational Labor Relations Board hereby makes the fol-lowing determination of dispute:Employees employed by the Employer who arerepresented by Laborers'International Union of NorthAmerica, Local 300, AFL-CIO, are entitled to performthe work of handling,laying,and installing lawn sprin-kler and irrigation pipe in connection with Employer'soperation at 12530 Braddock Drive, Mar Vista, Cali-fornia.